Citation Nr: 0525664	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA), Jackson, Mississippi, regional 
office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected post-traumatic stress 
disorder results in a serious impairment in social and 
occupational functioning.  It has not been objectively shown, 
since February 2002, to result in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder, since February 28, 2002, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4,  Diagnostic 
Code 9411 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans  
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102- 
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of  
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
was notified in the March 2004 statement of the case (SOC) of 
the laws and regulations pertaining to his claim for an 
increased rating.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2003 letter included specific requests for 
medical and lay evidence demonstrating a worsening of his 
service connected post-traumatic stress disorder.  The 
veteran submitted additional outpatient treatment records, 
and he indicated in writing that he had no other evidence to 
submit.  There is no allegation from the veteran that he has 
any pertinent records in his possession that have not been 
obtained by VA.

The Board is mindful that in concluding that the VCAA notice  
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letter to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the  
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  While the notice was not given prior to the initial 
adjudication of the claim currently on appeal, the veteran 
subsequently received content- complying notice and proper VA 
process as described above.  

Upon receipt of a substantially complete application for  
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim. 
See 38 C.F.R. § 3.159(c) (2004).  

The veteran underwent a VA examination in April 2002, and 
recent VA outpatient treatment records have been obtained.  
The veteran has not identified other pertinent records that 
have not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38  
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004)  
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO granted service connection for post-traumatic stress 
disorder in an April 2002 rating decision.  An initial 
disability evaluation of 50 percent was assigned from 
February 28, 2002.  The veteran disagreed with that 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on  
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2004).

A VA outpatient treatment record dated in March 2002 noted 
that the veteran had been having trouble with nightmares, and 
with his wife and other people.  His mood was depressed and 
his affect flat, but he was not psychotic.  His Global 
Assessment of Functioning (GAF) score was 41.

A VA psychiatric examination was conducted in April 2002.  
The veteran noted that he was married and employed as a route 
salesman for a magazine.  He noted that he was on medication 
and received counseling for post-traumatic stress disorder on 
a weekly basis.  The veteran reported difficulty with going 
to sleep.  He had to walk the perimeter of his property 
before retiring for the night.  His wife sometimes had to 
shake him to wake him from sleep, and he would be sweating 
when he awakened.  He stated that he sometimes did not feel 
like doing anything, and would withdraw from everything.  He 
reported episodes of serious suicidal impulses, but would not 
kill himself out of respect and concern for his wife.  The 
veteran reported a history of problems with interpersonal 
relationships, and anger that affected his working life.  He 
had recently felt more comfortable in the home setting where 
he lived with his wife.  The veteran stated that he 
maintained no friendships but made his social life around his 
grandchildren; he had great concern for their welfare.  On 
examination, the veteran was casually dressed.  He had a 
trimmed full beard; there was no neglect of his grooming.  
The examiner found no abnormalities of psychomotor activity.  
The veteran spoke quickly and gave a lot details.  He was not 
always focused closely on the point at issue, but his speech 
was relevant and coherent, and he was able to communicate 
effectively.  He was alert, with clear sensorium, and fully 
oriented and rational.  His speech gave the impression that 
he was a sociable person.  His affect was appropriate, but 
somewhat constricted in range.  There was significant 
preoccupation with his wartime experiences, and his emotional 
disturbance interfered with his concentration.  Memory was 
adequate to give a reliable history, with no gross 
impairments in memory.  Insight and judgment were good.  The 
diagnosis was chronic post-traumatic stress disorder, and the 
GAF score was 50, which the examiner noted was "based on 
serious symptoms and impairments and a suicidal rumination."

A June 2003 treatment record noted the veteran reported being 
very angry and irritable.  He was easily frustrated and had 
memory problems.  He reported trouble getting along with 
others, especially his family.  He avoided work that had to 
involve the public or direct supervision.  The diagnosis was 
post-traumatic stress disorder, chronic, severe.  The GAF 
score was 41.

A January 2004 treatment record noted the veteran feeling 
overwhelmed.  He remained employed and living with his wife.  
His grandson was living with them which led to the veteran 
constantly having to be "on him" about leaving his military 
uniform laying around.  The veteran stated that he was 
becoming more depressed and agitated, and had no interest in 
activities.  His mood was depressed, with flat affect.  
Thought process and content was organized and logical with 
adequate insight and judgment.  He gave relevant answers.  
There was no suicidal or homicidal ideation at present, and 
no psychosis was noted.  The diagnosis was post-traumatic 
stress disorder, chronic, severe.  The GAF score was 41.  A 
February 2004 treatment record noted a GAF of 45.

A June 2004 treatment record noted that the veteran had 
received a demotion at work, and was now just a delivery man 
rather than a supervisor.  His mood was depressed, with 
flattened affect.  Thought processes and content were 
organized and logical with adequate insight and judgment.  He 
gave relevant answers.  There was no suicidal or homicidal 
ideation at present, and no psychosis was noted.  The GAF 
score was 41.  

Based on these findings, the Board finds that the evidence of 
record supports a 70 percent evaluation for PTSD.  The Board 
notes that the medical evidence shows that the  veteran has 
been assigned GAF scores ranging from 41 to 50.  A GAF of 41 
to 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  The 
Board also notes that the veteran's service connected post-
traumatic stress disorder has been described as chronic and 
severe in the outpatient records.  Resolving all doubt in his 
favor, the criteria for a 70 percent rating are nearly 
approximated.  The evidence does not demonstrate that the 
veteran's service connected post-traumatic stress disorder is 
productive of total occupational and social impairment.  The 
evidence of record shows that the veteran has been employed 
with the same firm throughout the appeals period, that he 
lives with his wife and grandson, and that he maintains a 
significant relationship with his stepchildren and other 
grandchildren.  The veteran has presented with good hygiene 
and has manifested no spatial disorientation.  While the 
veteran referred to suicidal ruminations at his VA 
examination, the outpatient treatment records have shown no 
current suicidal ideation.  His speech has at all times been 
relevant and well organized, and on most occasions his memory 
has been adequate.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 70 
percent at any time since February 28, 2002, under the 
regulations governing the rating of post-traumatic stress 
disorder.  38 C.F.R. Part 4, Code 9411 (2004).  In this 
regard, see Fenderson, supra.  


ORDER

An initial disability evaluation of 70 percent for post-
traumatic stress disorder is allowed, subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


